




CITATION:
GRW Industries (1985) Limited v. Royal Bank of
          Canada, 2011 ONCA 729



DATE: 20111121



DOCKET: C52411



COURT OF APPEAL FOR ONTARIO



MacPherson and LaForme JJ.A. and Hackland J. (
ad hoc
)



BETWEEN



GRW Industries (1985) Limited (In Bankruptcy) and The Secured; Preferred and Unsecured Creditors



Plaintiff/Appellants



and



The Royal Bank of Canada



Defendant/Respondent



Grant Wilson, in person



Brett Harrison, for the respondent



Heard and released orally:
November 18, 2011



On appeal from the judgment of
          Justice J.N. Morissette of the Superior Court of Justice, dated June 8, 2010.



ENDORSEMENT



[1]

The original trial of this matter took place in 2007.  On that occasion,
    the trial judge dismissed the action with reasons that commenced with these
    observations:

This case should not have been allowed to proceed
    to trial.  It is absolutely groundless and without foundation.

[2]

In dismissing the action, the trial judge found that Royal Bank of
    Canada (RBC) acted completely properly in petitioning GRW into bankruptcy. 
    This court subsequently dismissed the appeal of the 2007 decision. 
    Furthermore, the Supreme Court of Canada denied the appellants leave to
    appeal.  It also appears that this court has since dismissed five other
    attempts at further appeals.

[3]

This is the latest appeal, which is from the recent dismissal of the
    appellants motion seeking to re-litigate the matter based on the cause of
    action of fraudulent misrepresentation.  The appellants claim that they are not
    attempting to re-litigate the 2007 action; rather, they are attempting to bring
    new evidence, merits and law, which they say both the original trial court
    and recent motion court refused to accept.

[4]

In her brief reasons for decision, the motion judge first observed that
    Mr. Wilson is, yet again, attempting to re-litigate matters that have been
    dealt with by this court, the Court of Appeal and the Supreme Court of
    Canada.  She then noted that GRWs primary claims at the trial of the original
    action were that the RBC improperly demanded loans, improperly petitioned GRW
    into bankruptcy, and improvidently sold GRW assets.  The motion judge went on
    to find that those claims were not different from negligent misrepresentation
    and that the cause of action was
res judicata
.

[5]

The motion judge was correct in both her reasons and result and there is
    no reason for this court to interfere with her decision.  Accordingly, the
    appeal is dismissed.  No costs are ordered.

J.C. MacPherson J.A.

H.S. LaForme
    J.A.

Hackland J. (
ad
    hoc
)


